Matter of Giardina v James (2020 NY Slip Op 03857)





Matter of Giardina v James


2020 NY Slip Op 03857


Decided on July 9, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Singh, González, JJ.


156209/19 -1647 11791N & 

[*1] In re Robert Giardina, et al., Petitioners-Appellants,
vLetitia James, Attorney General of the State of New York, Respondent-Respondent.


Hodgson Russ LLP, Buffalo (Jeffrey C. Stravino of counsel), for appellants.
Letitia James, Attorney General, New York (Ari J. Savitzky of counsel), for respondent.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered November 1, 2019, which denied the petition to quash subpoenas duces tecum issued by respondent, and granted respondent's motion to dismiss the petition and compel compliance, unanimously affirmed, without costs.
Respondent was authorized to issue subpoenas in connection with an investigation into complaints and allegations that petitioners' employer engaged in fraudulent practices in its merchant cash advance business (see Executive Law § 63[12]; Matter of American Dental Coop. v Attorney General of State of N.Y., 127 AD2d 274, 280 [1st Dept 1987]). The information sought "bears a reasonable relationship to the subject matter under investigation and the public interest to be served" (id.). Neither petitioners' vague claims of criminal investigations, nor the civil actions pending against their employer warrant a stay of the subpoenas (see Sayre v Hoey, 113 AD3d 482 [1st Dept 2014]; New York State Commn. on Govt. Integrity v Congel, 156 AD2d 274, 280 [1st Dept 1989], appeal dismissed 75 NY2d 836 [1990]).M-1647 - Giardina, et al. v JamesMotion to relieve counsel, denied with leave to renew.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2020
CLERK